Skinner, J. This was a bill in equity to set aside a sale of school lands, made by Moore, as school commissioner, to Taylor. It is insisted that the trustees of schools of the township for whose use the land was held in trust by the State, for common school purposes, cannot sue; but that the State alone can sue, or that she should in some manner be a party to the bill. In equity, those having the beneficial interest in the subject matter and relief sought, are the proper parties to sue, although they may not have the legal title or interest therein. Fry v. Bank of Illinois, 5 Gil. R. 332; Edwards v. Hill, 11 Ill. R. 22; Story’s Eq. Jur., sec. 1191. The land in question was held by the State in trust for the inhabitants of the township, and those inhabitants are the parties beneficially interested. In the absence of statutory provision, they might invoke the aid of equity to protect the trust property. The statute, however, so far as regards the purposes of this suit, transforms the mass of the inhabitants into a corporation, the head of which is the three trustees elected by them, directs that the business of the township be transacted by such trustees, and empowers them to sue in the corporate name of the “ Trustees of Schools of Township,” etc. Statute 1856, 1091. The complainants, therefore, representing the inhabitants, the members of the corporation, are the proper parties to sue. The State could not be made a party defendant, nor compelled to sue. Her sovereignty would protect her from being coerced to prosecute or defend. Osborn v. U. S. Bank, 9 Wheat. R. 738 ; Webster v. French, 11 Ill. R. 254. It is also insisted that there is not sufficient evidence properly preserved in the record to justify the decree. The decree states the facts proved, that is: that in 1837 the region where the land is situated was sparsely settled, and contained a large amount of public lands in market at $1.25 per acre; that at the same time the school section was surveyed, platted and offered at public sale, being appraised at from $1.25 to $3.00 per acre; that shortly prior to 1854, the time of the sale to Taylor, the lands, by reason of the settlement of the country and the building of a railroad through the section, had largely increased in value; that after this appreciation of value, the inhabitants of the township petitioned one Hopkins, the then school commissioner, for a re-survey, appraisement, and a sale of the lands ; that steps for that purpose were taken, but delayed from inability to obtain a surveyor, and that shortly thereafter, and pending the attempted re-appraisement, Moore succeeded to the office of school commissioner; that Moore and Taylor well knew the change in the condition of the country, the situation and increased value of the land, and the circumstances under which the appraisement of 1887 was made; that Taylor, on Moore coming into office, applied to him to purchase the land at the appraisement of 1837, and Moore refused to sell at that appraisement ; but, after continued importunities and threats of prosecutions by Taylor, and without consulting the inhabitants or trustees of the township, did sell him the entire section, excepting forty acres before sold, for $837, the land then being worth about $3,000. The facts sustain the material allegations of the bill, and establish at least a constructive fraud, against which equity will relieve. The school commissioner stood in a fiduciary relation to the parties in interest, being a mere agent created by the law, and empowered to sell for the benefit of the inhabitants of the township. It may be that no actual fraud was intended by the school commissioner, and that, from ignorance or inexperience, he supposed he was compelled by law to sell at the appraisement of 1837, to any one who applied; and, indeed, it is probable that from misconception of his official duties, influenced by the threats and importunities of Taylor, he reluctantly made the sale. Yet, this was done without the knowledge, against the implied wishes of those in interest, pending measures for a reappraisement, and at a bargain to Taylor, under the circumstances, unconscionable. Courts of equity will scrupulously examine the conduct of persons acting in fiduciary or trust capacities, and protect the trust property from waste, whether it arise from the actual or constructive fraud of the trustee, acting with the party obtaining the undue advantage, or from the fraud of the latter alone. Thomas v. Sloo, 15 Ill. R. 66; Morris v. Thomas, 17 Ill. R. 112; Atwood v. Caldwell, 12 Ill. R. 96; Story’s Eq. Jur., secs. 331, 332, 333, 334, 335, and on. The decree does not attempt to give the evidence in the words of the witnesses, but states the facts or points proved. It would lead to burdensome prolixity to compel courts to literally set forth the evidence taken in open court, upon which decrees are based. The record, except where the bill is taken for confessed, should in some manner contain and exhibit the facts proved essential to support the decree, but it is enough if the facts proved be stated, without giving a minute detail of the answers or statements of the witnesses on the stand. Ward v. Owens, 12 Ill. R. 283 ; White v. Morrison, 11 Ill. R. 361. If, indeed, it becomes a question whether the statements made by the witnesses, and the circumstances developed, establish all the facts, or any particular fact in issue, either party may, by bill of exceptions, embody the words of the witnesses, and whatever may conduce to enlighten the mind upon the matter in controversy. Decree affirmed.